Title: To George Washington from Portsmouth, N.H., Citizens, 17 July 1795
From: Citizens of Portsmouth, New Hampshire
To: Washington, George


          
            Sir
            Portsmouth, New Hampshire July 17th 1795
          
          Convinced of your inviolable attachment to the Interest & happiness of the States over which you preside & your readiness on all occasions to attend to every just complaint of the People—We the Citizens of Portsmouth constitutionally assembled in public Town meeting to signify our opinions relative to the Treaty between Great Britain & the United States of America consented to by a Majority of the Senate & recommended for your ratification having taken the same into our most serious consideration beg leave to express our most hearty disapprobation thereof for the following general reasons vizt.
          
            
              1st
              Because that part of the Treaty of 1783 securing the payment of Debts due to British Subjects is rigorously enforced while an important Article in the same Treaty requiring

compensation for Negroes & other property unjustly removed is placed wholly out of view.
            
            
              2
              Because the ninth Article confers a privilege on British Subjects, which though expressed in terms reciprocal, yet from the different circumstances of the two Nations not only wants an equivalent but is a direct invasion of the rights of individual States.
            
            
              3
              Because the Bonds required of Commanders of Privateers are wholly inadequate to the purposes for which such provision was made.
            
            
              4
              Because the regulation of Trade, Commerce & Navigation between the two parties contained in the 3d, 13th 15th & 17th Articles hold out the most decided advantages to British Subjects & must in their opperation prove destructive to American Commerce & Navigation.
            
            
              5
              Because by the 18th Article many Articles of export are admitted as contraband of War which by our Treaties with France, Holland & Sweden are declared free, by which means a disposition to aid the British in the destruction of the Navies of those Nations is fairly implied.
            
            
              6
              
Because all the essential advantages resulting to the United States from a ratification of the Treaty are such as they have a right to demand either by virtue of the Treaty of 1783, or from principals of common justice was there no Treaty existing, while many important privileges are allowed the British without a counterpart.
Thus Sir, have we stated a few of the many objections that might be opposed to the Treaty we forbear entering into a more particular detail as it would probably be but a repetition of those which we presume must flow in to you from every quarter as the Guardian & Protector of our Rights & Liberties & who alone in the present instance can avert the many evils that threaten our ruin.
We therefore most fervently request that the Treaty between Great Britain & the United States may not receive your ratification till it undergo such alterations as shall render it conducive to the Interest, honor & lasting peace of our Country.
            
          
          Voted unanimously that the above containing the sentiments of the Citizens of Portsmouth be transmitted by Jonathan Warner

Moderator of this Meeting to the President of the United States without delay.
          Copy of Record
          
            George WentworthTown Clerk
          
        